DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the X-axis, Y-axis and Z-axis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 10-18 are objected to because of the following informalities:  Each of claims 10-18 appear to be an independent claim including the structural limitations of a previous claim or claims.  The examiner suggests removing the dependency statement from each claim and including all of the limitations in written form therewithin.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant recites, “wherein the Z-axis driving mechanism is used for driving an embroidery product to rotate, or driving the embroidery product to move in the direction of the X-axis, or driving the embroidery product to move in the direction of the Y-axis”.  Based on the applicant’s drawings and specification, the Z-axis 
All remaining claims are also rejected under 35 U.S.C. 112(b) because each is dependent from at least one previously rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATO et al. (US 2013/0074748 A1).
Regarding claims 1 and 10, KATO discloses an embroidery machine (1) having a three-axis linkage embroidery machine frame comprising a supporting frame (11, 19) an X-axis driving mechanism (X-axis moving mechanism within 19; para 0031; figure 1) (83; figure 11), a Y-axis driving mechanism (Y axis moving mechanism inside carriage cover 35; para 0031; figure 1) (84; figure 11) and a Z-axis driving mechanism (9; figures 
Regarding claims 2 and 11, KATO discloses the Z-axis driving mechanism (9) comprises a mounting frame (943, 942), a holding member (94), a rotating member (91, 92), a first transmission assembly (934,948), and a first driving device (947) (figures 6-10).  KATO discloses the mounting frame (specifically 942) being coupled with the Y-axis driving mechanism (35) (figures 1, 6 and 10).  KATO discloses the holding member (94) being coupled with the mounting frame (943) (figure 7).  KATO discloses the rotating member (91, 92) being rotatably arranged on the holding member (94) (figures 5-10).  KATO discloses the first driving device (947) being arranged on the mounting frame (943), wherein the first driving device (947) is coupled with the rotating member (91, 92) through the first transmission assembly (934, 948) to drive the rotating member to rotate, and the embroidery product is driven to rotate as the rotating member is rotated (figures 1, 6, 8 and 10).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al. (US 2013/0074748 A1) in view of MAKOVER et al. (US 8,794,166 B2).
KATO discloses a three-axis linkage embroidery machine frame as discussed above.  KATO discloses the first driving device comprising a first driving motor (947) and the rotating member (91, 92) having a ring shape (figures 6-10).  However, KATO fails to disclose the first transmission assembly comprising a first rotating belt and a first driving wheel.  Note that the transmission assembly of KATO is a master gear (934) and .

Claims 4-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al. (US 2013/0074748 A1) in view of SHOJI (US 2005/0072346 A1).
KATO discloses a three-axis linkage embroidery machine frame as discussed above.  Note, as discussed previously, that the Y-axis driving mechanism (Y axis moving mechanism inside carriage cover 35; para 0031) of KATO is coupled with the Z-axis driving mechanism (9; embroidery frame) and the X-axis driving mechanism (X-axis 
SHOJI discloses a Y-axis driving mechanism (11) comprising a second transmission assembly (12, 13, 20, 21) and a second driving device (17) (figure 4).  SHOJI discloses the second transmission assembly being respectively coupled with an embroidery frame (33; through 12), a X-axis driving mechanism (10) and the second driving device (17) (figures 2 and 4).  SHOJI discloses the second driving device (17) being capable of driving the embroidery frame (33) to move in the direction of the Y-axis through the second transmission assembly (figures 2 and 4).  SHOJI discloses the X-axis driving mechanism (10) being capable of driving the Y-axis driving mechanism (11) to move in the direction of the X-axis through the second transmission assembly (figure 4).  SHOJI discloses the second transmission assembly comprises a first mounting casing (13), a first transmission block (12; particularly note 32), a first synchronous belt (21), a first driving belt pulley (20), and a first driven belt pulley (20), and the second driving device comprises a second driving motor (17) (figure 4).  SHOJI discloses the first mounting casing (13) being coupled with the X-axis driving mechanism (10) (figure 4).  SHOJI discloses the first driving belt pulley (20) and the first driven belt pulley (20) being rotatably arranged on the first mounting casing (13) (figure 4).  SHOJI discloses the first synchronous belt (21) being sleeved on the first driving belt pulley (20) and the first driven belt pulley (20).  SHOJI discloses the first transmission block (12) being slidably arranged on the first mounting casing (13) and is coupled with the first synchronous belt (21), wherein the embroidery frame (33) is coupled with the first transmission block (12) (figures 2 and 4).  SHOJI discloses a motor shaft (wherein drive 
Additionally, SHOJI discloses a X-axis driving mechanism (10) comprises a third transmission assembly (16, 22, 27, 28) and a third driving device (24) (figure 4).  SHOJI discloses the Y-axis driving mechanism (11) being coupled with the third transmission assembly (figure 4).  SHOJI discloses the third transmission assembly and the third driving device being arranged on the supporting frame (11, 19), and the third driving device being coupled with the third transmission assembly (figure 4).  SHOJI discloses the third driving device (24) being capable of driving the Y-axis driving mechanism (11) to move in the direction of the X-axis by means of the third transmission assembly, so as to drive the embroidery frame (33) to move in the direction of the X-axis (figure 4).  SHOJI discloses the third transmission assembly comprises a second mounting casing (casing/frame of 10; 22), a second transmission block (16), a second synchronous belt (28), a second driving belt pulley (27), and a second driven belt pulley (27), and the third driving device comprises a third driving motor (24) (figure 4).  SHOJI discloses the second mounting casing and the third driving motor (24) being arranged on the supporting frame (figure 4).  SHOJI discloses the second driving belt pulley (27) and the second driven belt pulley (27) are rotatably arranged on the second mounting casing (figure 4).  SHOJI discloses the second synchronous belt (28) being sleeved on the second driving belt pulley (27) and the second driven belt pulley (27) (figure 4).  SHOJI discloses the second transmission block (16) being slidably arranged on the second 
Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the Y-axis driving mechanism and the X-axis driving mechanism of KATO with the structure as taught by SHOJI (and as claimed by the applicant within claims 4-7) in order to move the embroidery frame (i.e. Z-axis driving mechanism) in both the X and Y directions to embroider the embroidery product.

Allowable Subject Matter
Claims 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that all the remaining references, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732